United States Court of Appeals
                      For the First Circuit


No. 19-1639

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

              JEAN CARLOS TORRES-CORREA, a/k/a Jampi,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                              Before

                    Kayatta, Lipez, and Barron,
                          Circuit Judges.


     Javier A. Morales-Ramos on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, and Gregory B. Conner,
Assistant United States Attorney, on brief for appellee.


                         January 18, 2022
           LIPEZ, Circuit Judge.          Having participated in the armed

robbery of a CVS pharmacy, Jean Carlos Torres-Correa was tried and

convicted of interfering with commerce by threats or violence, in

violation of 18 U.S.C. § 1951 and § 2 ("Hobbs Act robbery"), and

using, carrying, or possessing a firearm during and in relation to

a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

and § 2.     He makes three claims on appeal: (1) Hobbs Act robbery

is not a crime of violence for purposes of § 924(c)(1)(A); (2) the

trial court admitted video surveillance footage without proper

authentication;    and     (3)   the    trial    court    improperly    excluded

impeachment     evidence     challenging         the     credibility     of   the

government's cooperating witness.              Finding his claims meritless,

we affirm.



           At approximately 4:00 a.m. on January 13, 2017, three

masked assailants -- later identified as Torres-Correa, I.R.,1 and

Pablo Díaz-Ramírez -- robbed a CVS pharmacy in Caguas, Puerto Rico.

I.R. carried a handgun, Díaz-Ramírez carried a modified AR-15, and

Torres-Correa carried a bag to store the proceeds of the robbery.

Three people were inside the store -- a clerk, a security guard,

and the shift supervisor, Calixto Cotto-Carrasquillo.                  During the

robbery, I.R. and Díaz-Ramírez threatened the three CVS employees


     1 We refer to I.R. by his initials because he was a minor at
the time of the offense.


                                       - 2 -
with their weapons, and I.R. repeatedly pistol-whipped Cotto-

Carrasquillo.     I.R., Díaz-Ramírez, and Torres-Correa fled the

store having stolen $207 and two bottles of liquor.

          During a police interview in an unrelated investigation,

Díaz-Ramírez confessed to the CVS robbery, and identified I.R. and

Torres-Correa as his accomplices.        Díaz-Ramírez also confessed to

a series of additional crimes, including the robbery of a Subway

restaurant.

          Torres-Correa and Díaz-Ramírez were indicted for Hobbs

Act robbery (18 U.S.C. § 1951), and for using, carrying, or

possessing a firearm during and in relation to a crime of violence

(18 U.S.C. § 924(c)(1)(A)).        Díaz-Ramírez was also indicted for

several other offenses.    Torres-Correa filed a motion to dismiss

the § 924(c) count, claiming that Hobbs Act robbery was not a crime

of violence for purposes of § 924(c)(1)(A).            The district court

denied the motion.

          A   three-day   trial    was    held   in   October   2018.   The

government called three witnesses: the CVS store manager, Rene

Alicea-Salgado,   the   shift   supervisor,      Cotto-Carrasquillo,    and

Díaz-Ramírez.   Alicea-Salgado testified that on January 13, 2017,

he arrived at the store a few hours after the robbery, verified

that the security cameras were working, and created a recording of

the relevant video footage.       He then signed and dated a CD of the

recording.    Alicea-Salgado referred to "the daily process [by


                                  - 3 -
which] managers have to verify that the security system is working"

as validating a "checklist" that is provided by the store.

          When the government moved to introduce the surveillance

footage into evidence, Torres-Correa objected on the basis that

Alicea-Salgado had not adequately explained his reference to a

"checklist."      Following   Torres-Correa's       objection,   the   court

further   questioned     Alicea-Salgado     regarding      the   checklist

procedure.2    Satisfied with his answers, the court admitted the CD

containing the surveillance footage.       On cross-examination, in an

apparent reference to the process by which he had confirmed that

the security cameras were working, Alicea-Salgado testified that

he had verified the "checklist" the morning after the robbery.

          The     next   government      witness,     Cotto-Carrasquillo,

testified to the details of the robbery while the government played

the surveillance video.       The government's final witness, Díaz-

Ramírez, testified about the planning of the robbery and Torres-

Correa's involvement.    During his testimony, the government again

played the surveillance footage, and Díaz-Ramírez described what

happened and identified Torres-Correa in the video.          Díaz-Ramírez

also acknowledged that he was testifying pursuant to a cooperation




     2 Alicea-Salgado elaborated: "the checklist specifies if the
system is working properly or not, and that is done through the
observation of the monitors, like I specified before." Alicea-
Salgado also explained that he had verified that all twenty-three
of the store's cameras were working properly.


                                 - 4 -
agreement and that he had pleaded guilty to several other crimes

set forth in the same indictment, including a robbery at a Subway

restaurant and other robberies and a carjacking.         He did not,

however, discuss the details of these other crimes in his direct

examination.

          On   cross-examination,    Torres-Correa's   counsel   asked

Díaz-Ramírez whether, as part of his cooperation, he had provided

information to the government about the charges in the indictment

to which he had pleaded guilty.     Díaz-Ramírez replied that he had.

In particular, he testified about providing the government with

information about the CVS robbery and the Subway robbery, which

was also set forth in the indictment but was a separate count that

did not involve Torres-Correa. Regarding the Subway robbery, Díaz-

Ramírez stated that he "didn't see all of the details" of this

robbery but saw that his accomplices had "jumped over the counter

in order to open the cash registers."

          Upon hearing this testimony, Torres-Correa sought to

impeach Díaz-Ramírez by introducing a recorded interview between

Díaz-Ramírez and the FBI.    Torres-Correa claimed that, in this

video, Díaz-Ramírez   had told FBI agents      that "he didn't see

anything" during the Subway robbery because he was "far away"

(i.e., outside of the restaurant), thus purportedly contradicting

Díaz-Ramírez's trial testimony that he had seen his accomplices

jump over the counter during the robbery.


                               - 5 -
              The   government      objected   to    the   introduction     of   the

video.        It    argued   that    Díaz-Ramírez's        statements     were   not

inconsistent, and that -- even if they were inconsistent -- the

Subway robbery was a collateral matter of little importance to the

case.     The court sustained the objection and excluded the video,

finding that it had no impeachment value.                  The court noted that

"[e]ven if we set aside the fact that this is about another offense

that is not the offense that [Torres-Correa is] on trial for, the

fact is that [Díaz-Ramírez] stated upfront that he wasn't inside

the Subway when the robbery took place."                    It continued: "the

inconsistency is really too vague, because . . . the first time

[sic] thing he said upfront is that he couldn't see well and he

couldn't see all the details . . . . It's just a matter of degree."

              Torres-Correa    also sought the court's permission                 to

cross-examine Díaz-Ramírez about his mental health history, noting

that Díaz-Ramírez had reported a schizophrenia diagnosis to the

probation department.        The court ruled that it would prohibit this

line     of   questioning     in     the   absence    of    a   medical    expert.

Elaborating, the court said that it was inappropriate for Torres-

Correa's counsel and Díaz-Ramírez to "talk[] about medical facts"

and form "a medical hypothesis of what schizophrenia is and fit[]

it into [the] defense" without the testimony of a medical expert.

Since Torres-Correa did not have a medical expert, the court

prohibited the line of questioning.


                                       - 6 -
               At the close of the government's case, Torres-Correa

moved for a judgment of acquittal pursuant to Rule 29 of the

Federal Rules of Criminal Procedure.               The district court denied

the motion.       Torres-Correa did not present any witnesses.

               The jury found Torres-Correa guilty on both counts.         He

was    sentenced      to   one   hundred     and    thirty-five   months   of

incarceration.       This appeal followed.



A.    Hobbs Act Robbery as a Crime of Violence

               Torres-Correa argues that Hobbs Act robbery is not a

crime of violence for purposes of § 924(c), and, thus, the court

erred in denying his motion to dismiss the firearms offense (Count

VI).       As relevant here, § 924(c)(1)(A) applies to "any person who,

during and in relation to any crime of violence . . . , uses or

carries a firearm, or who, in furtherance of any such crime,

possesses a firearm."3           Subsection 924(c)(1)(A)(ii) requires a

minimum sentence of seven years "if the firearm is brandished"

during commission of the crime of violence.             Section 924(c)(3)(A)

defines "crime of violence" as a felony that "has as an element




       The fact that Torres-Correa did not himself carry a firearm
       3

during the robbery is irrelevant because "the defendant does not
need to have carried the gun himself to be liable under § 924(c)."
United States v. Flecha-Maldonado, 373 F.3d 170, 179 (1st Cir.
2004).



                                     - 7 -
the use, attempted use, or threatened use of physical force against

the person or property of another."4

            Torres-Correa's claim that Hobbs Act robbery is not a

crime of violence for purposes of § 924(c)(3)(A) is a nonstarter.

It   is   settled   law   in   this    Circuit     that   Hobbs   Act   robbery

categorically constitutes a crime of violence.              United States v.

García-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018) ("[W]e . . . hold

that because the offense of Hobbs Act robbery has as an element

the use or threatened use of physical force capable of causing

injury to a person or property, a conviction for Hobbs Act robbery

categorically constitutes a 'crime of violence' under section

924(c)'s force clause.").

            Torres-Correa asks us to "reconsider[]" that precedent.

Of course, our panel cannot do so.            United States v. Holloway, 499

F.3d 114, 118 (1st Cir. 2007) ("[I]t is axiomatic that new panels

are bound by prior panel decisions in the absence of supervening

authority.").   Given the absence of any supervening authority from




      4Section 924(c)(3)(B) contains another definition for "crime
of violence" -- a felony "that by its nature, involves a
substantial risk that physical force against the person or property
of another may be used in the course of committing the offense."
The   Supreme   Court   has  declared   that   subsection   to   be
unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319,
2336 (2019). However, Davis did not affect the continued viability
of the § 924(c)(3)(A) definition. See United States v. Hernández-
Román, 981 F.3d 138, 146 (1st Cir. 2020).


                                      - 8 -
the Supreme Court or an en banc panel, the district court did not

err in refusing to dismiss the § 924(c)(3)(A) charge.

B.   Surveillance Video

          Torres-Correa claims that the district court erred by

admitting surveillance footage of the robbery "without proper

authentication."   Specifically, he argues that the footage was not

properly authenticated because the government did not introduce

the "checklist" referenced by Alicea-Salgado, and that Alicea-

Salgado lacked the personal knowledge necessary to authenticate

the footage because (1) he was not present during the robbery, and

(2) he did not view the footage until several hours after the

robbery was completed.     We review the district court's decision to

admit evidence for abuse of discretion.    United States v. Vázquez-

Soto, 939 F.3d 365, 373 (1st Cir. 2019).

          Rule 901(a) of the Federal Rules of Evidence states: "To

satisfy the requirement of authenticating or identifying an item

of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it

is."   Fed. R. Evid. 901(a).     In applying this rule, the district

court must evaluate "whether there is 'enough support in the record

to warrant a reasonable person in determining that the evidence is

what it purports to be.'"    United States v. Blanchard, 867 F.3d 1,

6 (1st Cir. 2017) (quoting United States v. Paulino, 13 F.3d 20,

23 (1st Cir. 1994)).      Rule 901(b) provides a non-exhaustive list


                                 - 9 -
of    methods   sufficient    to   authenticate     evidence,   including

testimony from a witness with knowledge "that an item is what it

is claimed to be."      Fed. R. Evid. 901(b)(1).         A witness with

knowledge may be "either a custodian or a percipient witness."

Blanchard, 867 F.3d at 5 (quoting Paulino, 13 F.3d at 23).           "This

standard does 'not require the proponent of the evidence to rule

out   all   possibilities    inconsistent   with   authenticity.'"     Id.

(quoting United States v. Holmquist, 36 F.3d 154, 168 (1st Cir.

1994)).

            Alicea-Salgado's testimony that he used a "checklist"

referred to the store's process for verifying that its security

system was working properly.       When asked whether he "reviewed . .

. the checklist for that day?" Alicea-Salgado responded "[y]es,"

and noted that he found "[t]hat the surveillance system was working

completely."    He also testified that he checked that the system

was working by first verifying that all of the store's twenty-

three security cameras were visible on its security monitor, and

then by making recordings of the relevant security footage after

confirming that the areas in which the robbery took place had been

captured by the cameras.

            Thus, after confirming that the security cameras were

working, Alicea-Salgado personally viewed the surveillance system

footage shortly after the robbery and created the recording that

was submitted into evidence.       See Hitt v. Connell, 301 F.3d 240,


                                   - 10 -
250 (5th Cir. 2002) (affirming the trial court's admission of audio

recordings where "[b]oth deputies who recorded [the] statements

testified about how they made the recordings").             Torres-Correa

provides no legal authority to support his claim that Alicea-

Salgado's   mention    of   a   "checklist"   necessarily   required   the

government to produce a physical document containing a checklist,

as opposed to his testimony that he followed the               procedures

outlined above.5      Nor has Torres-Correa supported his claim that

Alicea-Salgado could not authenticate the video because he was not

present during the robbery.6

            Finally, even if Alicea-Salgado's testimony had not been

sufficient to authenticate the video (and it clearly was), the

government's other witnesses, Cotto-Carrasquillo and Díaz-Ramírez,




     5 It is not clear from the record whether a physical document
exists that memorializes the procedure followed by Alicea-Salgado.
However, even if such a physical checklist does exist, it would
not change the fact that the steps Alicea-Salgado performed were
sufficient to support a finding that the video footage "is what it
is claimed to be." Fed. R. Evid. 901(b)(1).

     6 Torres-Correa similarly argues that Alicea-Salgado lacked
the personal knowledge to authenticate the footage because the
checklist "was not done by him." While Torres-Correa is correct
that a different CVS employee verified the checklist the night
prior to the robbery, this argument disregards Alicea-Salgado's
testimony on cross-examination that he verified the checklist
again shortly after the robbery. And regardless of whether or not
Alicea-Salgado's   verification   that    morning   is   properly
characterized as using the "checklist," his actions were still
sufficient under Rule 901(b)(1), and the fact that a different
employee completed the checklist before the robbery is of no
significance for the authentication determination of the court.


                                   - 11 -
were present during the robbery and recalled the events depicted

in the video as it played, further supporting the authenticity of

the footage.      See Blanchard, 867 F.3d at 7 (noting that even if

"evidence is admitted prematurely, a new trial is not warranted

when later testimony cures the error") (quoting United States v.

Espinal-Almeida, 699 F.3d 588, 609 (1st Cir. 2012)).

            Thus,       the   court    did    not   abuse   its   discretion       in

determining that Alicea-Salgado's testimony that he viewed and

verified   the   surveillance         footage   was   sufficient      to   allow    a

reasonable person to "determin[e] that the evidence is what it

purports to be."        Blanchard, 867 F.3d at 6 (quoting Paulino, 13

F.3d at 23).

C.   Cross-Examination

           Finally, Torres-Correa challenges the court's decision

to exclude impeachment evidence and a line of questioning regarding

Díaz-Ramírez,     the    government's        cooperating    witness    and   a   co-

participant      in     the   robbery.          Specifically,      Torres-Correa

challenges the exclusion of a video of Díaz-Ramírez's interview

with the FBI and defense counsel's questions regarding Díaz-

Ramírez's schizophrenia diagnosis.              These two evidentiary claims

are also subject to review for abuse of discretion.                   See Vázquez-

Soto, 939 F.3d at 373.




                                       - 12 -
               1.     FBI Interview

               Torres-Correa asserts that the district court abused its

discretion by refusing to admit a video of Díaz-Ramírez's interview

with     the    FBI    because   it   contradicted      Díaz-Ramírez's   trial

testimony.          Specifically, when asked on cross-examination about

the robbery of a Subway restaurant, Díaz-Ramírez said that he

"didn't see all the details," but saw "when they jumped over the

counter in order to open the cash registers."              However, the video

interview purportedly showed that Díaz-Ramírez had previously told

FBI agents that he "didn't see anything."                Torres-Correa argued

that this inconsistency was relevant to Díaz-Ramírez's "perception

of things," and added that "[w]hat he perceives and what he doesn't

perceive is critical to his credibility."               The government argues

that the district court properly excluded the video because Díaz-

Ramírez's statements were not truly inconsistent and that, even if

they were, any such inconsistency would have been a "collateral"

matter     for       which   Torres-Correa     cannot    introduce   extrinsic

evidence.

               In excluding the FBI video, the district court found

that the purported inconsistency was "just a matter of degree,"

and "too vague" to have impeachment value.              From this exchange, it

appears that the district court may have believed there was no

inconsistency in Díaz-Ramírez's statements at all.              However, even

assuming that the court acknowledged that there might be a minor


                                      - 13 -
inconsistency, it was well within the court's discretion to exclude

the video. Playing the FBI interview would have required immersion

in the details of an incident that was far removed from the merits

of Torres-Correa's case, which would have risked confusing the

jury and wasting time.     See United States v. Beauchamp, 986 F.2d

1, 4 (1st Cir. 1993) (extrinsic impeachment evidence was properly

excluded as collateral because its "marginal relevance" to the

witness's bias or motive to testify falsely would be outweighed by

the "time and effort" required to present the testimony).

          Although   Torres-Correa      argues   that    the     purported

inconsistency goes to Díaz-Ramírez's credibility, this argument

misses the point of our case law regarding collateral matters.

The problem with introducing the FBI video is not that it would

have been irrelevant to Díaz-Ramírez's credibility.            Rather, the

problem is that the video's limited relevance to Díaz-Ramírez's

credibility was insufficient to outweigh the danger it posed of

confusing the jury and causing delay.            See United States v.

Mulinelli-Navas, 111 F.3d 983, 989 (1st Cir. 1997) (finding no

abuse of discretion in the district court's decision to exclude

testimony that was relevant to a witness's credibility, but only

on a matter "immaterial" to the merits of the case); cf. United

States v. Moore, 923 F.2d 910, 913 (1st Cir. 1991) (recognizing

the   district   court's   broad   discretion     to    prohibit    cross-

examination that would introduce into the case collateral matters


                               - 14 -
that could confuse the jury, even if such examination is relevant

to a witness's credibility or perception).             The determination of

whether   a    matter   is   collateral    is   "analogous   to    Rule   403's

relevancy balancing test, which calls for relevant evidence to be

excluded when its 'probative value is substantially outweighed'"

by considerations such as confusing the issues, misleading the

jury, or wasting time.         United States v. Catalán-Roman, 585 F.3d

453, 469 (1st Cir. 2009) (quoting Fed. R. Evid. 403).

              There was no abuse of discretion in the district court's

decision to exclude the video.

              2.   Mental Health Evidence

              Lastly, Torres-Correa argues that the court abused its

discretion when it prohibited his counsel from questioning Díaz-

Ramírez about his schizophrenia diagnosis.              Torres-Correa argued

that topics such as Díaz-Ramírez's history of medication and

compliance with his schizophrenia treatment would be relevant to

Díaz-Ramírez's perceptive abilities.            For example, Torres-Correa

contended that "[i]f [Díaz-Ramírez] goes to the hospital and he

has   begun    a   treatment   and   he   has   not   followed    up   with   the

treatment, his perception may be affected."              The Court rejected

this line of inquiry, noting that Torres-Correa was seeking to

elicit "a medical conclusion" from a lay witness who could not

provide answers of scientific value.             As the court remarked to

Torres-Correa's counsel, "[y]ou don't have any scientific basis


                                     - 15 -
for your question; nor does he, as a patient, have the knowledge

to give an answer that has probative value.          If you had an expert

there, it would be a different story, because the expert would

come forward with an explanation that brings light to the issue of

the particular mental illness that you're probing into . . . .             As

it stands now, this has no probative value."

            A witness's mental health may certainly be relevant for

the jury to consider in evaluating the reliability of his or her

testimony.     See United States v. Butt, 955 F.2d 77, 82-83 (1st

Cir. 1992).       But the trial court did not preclude questioning on

Díaz-Ramírez's schizophrenia based on relevance.                Rather, the

trial court determined that questioning Díaz-Ramírez about his

schizophrenia would not be probative unless an expert witness were

available    to     testify   regarding   how   schizophrenia    affects    a

person's perceptive abilities.

            This determination was well within the discretion of the

district court.        Under Federal Rule of Evidence 701(c), a lay

witness     (like    Díaz-Ramírez)    cannot    testify   to   "scientific,

technical, or other specialized knowledge."           Rather, an opinion

based on scientific (hence, psychiatric) knowledge may only be




                                     - 16 -
given by "[a] witness who is qualified as an expert by knowledge,

skill, experience, training, or education."   Fed. R. Evid. 702.7

         There was no abuse of discretion in the court's decision

to condition cross-examination about Diaz's mental health history

on the presentation of an expert witness.

         Affirmed.




    7  Torres-Correa briefly attempts to reframe this argument as
a Confrontation Clause violation. Because he did not raise this
argument at trial, it is subject to plain error review. United
States v. Cianci, 378 F.3d 71, 107 (1st Cir. 2004). As discussed
above, Torres-Correa has failed to show any error at all.     His
Confrontation Clause argument therefore fails.


                             - 17 -